COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Fitzpatrick, Judges Annunziata and Humphreys
Argued by teleconference


ALHASANE A. SOUMAH
                                          MEMORANDUM OPINION * BY
v.   Record No. 2821-00-4               JUDGE ROSEMARIE ANNUNZIATA
                                              FEBRUARY 19, 2002
COMMONWEALTH OF VIRGINIA


            FROM THE CIRCUIT COURT OF ARLINGTON COUNTY
                   Benjamin N. A. Kendrick, Judge

          Cary S. Greenberg (Stephen A. Coren, on brief),
          for appellant.

          H. Elizabeth Shaffer, Assistant Attorney
          General (Randolph A. Beales, Acting Attorney
          General, on brief), for appellee.


     Alhasane A. Soumah appeals his conviction for malicious

wounding in violation of Code § 18.2-51 and abduction in violation

of Code § 18.2-47.1 on the ground that the trial court improperly

excluded impeachment evidence.   For the reasons that follow, we

affirm the convictions.

     On appeal, we view the evidence and all reasonable inferences

that may be drawn therefrom in the light most favorable to the

Commonwealth, the party prevailing below.   Winckler v.

Commonwealth, 32 Va. App. 836, 844, 531 S.E.2d 45, 49 (2000).

Because the parties are fully conversant with the record, this


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
memorandum opinion recites only those facts necessary to a

disposition of the appeal.

     The record reveals that Soumah repeatedly attempted to

question his witness, Abraham Soumah, about his opinion of the

victim's truthfulness or untruthfulness.    The Commonwealth

objected to each attempt, the trial court sustained each

objection, and the witness was dismissed.

     Defense counsel requested leave to recall the witness and

again attempted to elicit testimony about the victim's

truthfulness.   After establishing that the witness knew the victim

for five or six years, that she dated one of his basketball

friends for a year, and that they were both friends with several

of the basketball players outside the games they attended, defense

counsel asked the witness the following questions:

          Q. Now, among those friends that you're
          talking about, does Ms. Souder have a
          reputation for truthfulness or untruthfulness
          among those friends?

          [THE PROSECUTOR]:   Objection.

          THE COURT:   Sustained.

          Q. Are you aware whether or not she has a
          reputation in her community of friends for
          truthfulness or untruthfulness?

          [THE PROSECUTOR]:   Objection.

          THE COURT:   Sustained.




                               - 2 -
There is no proffer of the excluded testimony in the record. 1

After the jury retired, the trial judge explained that the correct

way to elicit reputation evidence is to first "ask the witness if

the witness knows people in the community where the defendant

lives or works and, if the answer is yes, then the next question

is . . . what is the victim's reputation among those people for

truth and veracity . . . ."

     On appeal, defendant contends that the trial court committed

reversible error when it sustained the Commonwealth's objections to

the questions he posed to Soumah.   Although we note that the trial

court erred in sustaining the Commonwealth's objections to

defendant's initial question, 2 without a proffer of the testimony in


     1
       Defendant contends that his Memorandum of Points and
Authorities in support of his Motion to Set Aside the Verdict
contains a proper proffer. However, because the jurisdiction of
the trial court expired before defendant filed his memorandum, it
is not part of the record on appeal, and we cannot consider it.
See Anderson v. Mossy Creek Woolen Mills Co., 100 Va. 420, 425, 41
S.E. 854, 856 (1902) (finding that bond for goods was not before
the trial court and therefore could not be considered on appeal
because it "was filed with the papers of the cause, without
authority, after the adjournment of the term at which the decree
appealed from was entered"); see also Robertson v. Commonwealth,
181 Va. 520, 537-38, 25 S.E.2d 352, 359 (1943); Bank of Bristol v.
Ashworth, 122 Va. 170, 174-75, 94 S.E. 469, 469 (1917).
     2
       In Bradley v. Commonwealth, the Supreme Court enunciated
"[t]he proper mode" of questioning an impeachment witness:

          [The attorney should] inquire whether [the
          witness] knows the general reputation of the
          person in question among his neighbors and
          acquaintances; and when this question is
          answered in the affirmative he may state
          whether that reputation is good or bad.


                               - 3 -
the record, we cannot determine whether relevant evidence was

improperly excluded.   See O'Dell v. Commonwealth, 234 Va. 672, 697,

364 S.E.2d 491, 505 (1988) (declining to find reversible error by

speculating what the witness would have answered had the trial court

permitted the testimony, where the defendant did not proffer the

expected testimony); Whittaker v. Commonwealth, 217 Va. 966, 969,

234 S.E.2d 79, 82 (1977) (finding reversible error where proffer

demonstrated that excluded testimony was crucial to appellant's

defense); Jackson v. Commonwealth, 98 Va. 845, 846-47, 36 S.E. 487,

488 (1900) (declining to reverse conviction because defendant did

not proffer the excluded evidence and thus failed to establish its

materiality).   Therefore, we affirm Soumah's convictions.



                                                             Affirmed.




196 Va. 1126, 1133, 86 S.E.2d 828, 832-33 (1955). In this case,
defense counsel first asked the witness whether he shared a
community of friends with the victim and, therefore, began the
"proper mode of examining the witness." See id. Counsel next
asked whether the witness was aware of the victim's reputation.
The trial court, however, improperly sustained an objection to
this subsequent question.

                               - 4 -